Case: 13-1597   Document: 20    Page: 1    Filed: 01/31/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 IN RE RAMBUS, INC.,
                  ______________________

                       2013-1597
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Reexamination
 No. 95/001,188.
                  ______________________

                     ON MOTION
                 ______________________

    Before MOORE, LINN, and O’MALLEY, Circuit Judges.
 LINN, Circuit Judge.
                        ORDER
     The parties jointly move to remand this appeal for
 further proceedings.
     Rambus, Inc. appeals from a decision of the Patent
 Trial and Appeal Board (“Board”) rejecting reexamined
 claims 1-3, 8, 10-16, 18, 23-30, 36-38 and 40 of U.S. Pa-
 tent No. 6,304,937 as obvious over the combination of
 prior art references iAPX and Inagaki.
     Subsequent to the Board’s decision here on appeal,
 this court issued Rambus Inc. v. Rea, 731 F.3d 1248,
 1255-1258 (Fed. Cir. 2013), which vacated the Board’s
Case: 13-1597         Document: 20   Page: 2     Filed: 01/31/2014



 2                                             IN RE RAMBUS, INC.




 obviousness rejection of claims of a related patent based
 on a similar combination of the iAPX and Inagaki refer-
 ences, and remanded for further proceedings.
     Because this court agrees with the parties that it
 would be in the best interest for all involved to remand
 this case to the Board for reconsideration of its decision in
 light of Rambus, the motion to remand is granted.
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motion is granted. The case is remanded for
 additional proceedings consistent with this order.
       (2) Each side shall bear its own costs.
       (3) All other pending motions are moot.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26


 ISSUED AS A MANDATE: January 31, 2014